                         Case 1:19-cr-00039-JMF Document 243 Filed 06/17/21 Page 1 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                               )
              UNITED ST A TES OF AMERICA                                       )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                          )
                       JIAN JIANG FENG                                         )
                                                                                       Case Number: S21:19-CR-039-2 (JMF)
                               aka                                             )
                         Jianfeng Jiang                                        )       USM Number: 86542-054
                                                                               )
                                                                               )        Lisa Scolari
                                                                               )       Defendant's Attorney
THE DEFENDANT:
!i1 pleaded guilty to count(s)          two (2) of the S2 Indictment.
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found    guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                            Offense Ended
18 USC§ 2342                      TRAFFICKING IN CONTRABAND CIGARETTES                                         1/23/2019             2s




                                                                                 7
       The defendant is sentenced as provided in pages 2 through              - - - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)
!ti Count(s) -All-open --------- D
                  ~ -counts                                   is      [i1 are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, resjdel'}ce,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay rest1tut10n ,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                              6/17/2021




                                                                              Signature of Judge




                                                                                                    Hon. Jesse M. Furman U.S.D.J.
                                                                              Name and Title of Judge


                                                                                                              6/17/2021
                                                                              Date
                         Case 1:19-cr-00039-JMF Document 243 Filed 06/17/21 Page 2 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                  Judgment -   Page     2   of   7
 DEFENDANT: JIAN JIANG FENG aka Jianfeng Jiang
 CASE NUMBER: S2 1:19-CR-039-2 (JMF)

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  TIME SERVED .




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at      - -- - - - - - - -
                                                 D a.m.      D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at - - - - - - - - - - - - - - - - , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                             DEPUTY UNITED ST ATES MARSHAL
                           Case 1:19-cr-00039-JMF Document 243 Filed 06/17/21 Page 3 of 7
AO 2458 (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 3 - Supervised Release
                                                                                                        Judgment-Page _ _ _ of
DEFENDANT: JIAN JIANG FENG aka Jianfeng Jiang
CASE NUMBER: S2 1:19-CR-039-2 (JMF)
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Three (3) years supervised release with six (6) months' home detention.




                                                        MANDATORY CONDITIONS
1.     You must not commit another federal , state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.      ll! You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.      [tJ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.     D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply w ith the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                         Case 1:19-cr-00039-JMF Document 243 Filed 06/17/21 Page 4 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                              Judgment-Page        4        of _ __    7___
DEFENDANT: JIAN JIANG FENG aka Jianfeng Jiang
CASE NUMBER: S2 1:19-CR-039-2 (JMF)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
     court or the probation officer.
4 . You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so . If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pennission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
     first getting the pennission of the court.
 12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts .gov .


Defendant's Signature                                                                                    Date _ __ _ _ _ _ _ _ _ __
                         Case 1:19-cr-00039-JMF Document 243 Filed 06/17/21 Page 5 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3B - Supervised Release
                                                                                             Judgment-Page   _ .x.5_   of   7
DEFENDANT: JIAN JIANG FENG aka Jianfeng Jiang
CASE NUMBER: S2 1: 19-CR-039-2 (JMF)

                                       ADDITIONAL SUPERVISED RELEASE TERMS
 - The defendant shall obey the immigration laws and comply with the directives of immigration authorities.

 - The defendant shall comply with the conditions of Location Monitoring for a period of six months, which program may
 include electronic monitoring or voice identification . During this time you will remain at your place of residence except for
 employment and other activities , as approved by your probation officer. You will maintain a telephone at your place of
 residence without call forwa rding, a modem , caller ID, or call waiting for the above period; portable cordless telephones are
 not permitted . Location Monitoring shall commence on a date to be determined by the probation officer. Should a term of
 Location Monitoring be imposed, the defendant shall pay the costs of Location Monitoring on a self-payment or co-payment
 basis if he has the ability to pay, as directed by the probation officer.

 - The defendant shall submit his person, residence , place of business, vehicle , and any property or electronic devices
 under his control to a search on the basis that the probation officer has reasonable belief that contraband or evidence of a
 violation of the conditions of the release may be found . The search must be conducted at a reasonable time and in
 reasonable manner. Failure to submit to a search may be grounds for revocation . The defendant shall inform any other
 residents that the premises may be subject to search pursuant to th is condition .

  - The defendant shall provide the probation officer with access to any requested financial information unless the defendant
  has satisfied his financial obligations.

  - The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
  officer unless the defendant has satisfied his financial obligations.

  - The defendant shall be supervised by the district of residence.
AO 245B (Rev. 09/ 19)     Casein 1:19-cr-00039-JMF
                        Judgment   a Criminal Case               Document 243 Filed 06/17/21 Page 6 of 7
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment -   Page   - --'6=---- of       7
 DEFENDANT: JIAN JIANG FENG aka Jianfeng Jiang
 CASE NUMBER: S2 1:19-CR-039-2 (JMF)
                                                 CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution                  Fine                       AV AA Assessment*               NT A Assessment**
 TOTALS             $   100.00             $     2,726,043.82          $                           $                               $



 D     The determination of restitution is deferred until
                                                          - - -- -
                                                                   . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priori!)' orper or perc~ntage payment column below. However, pursuant to 18 U.S.C . § 3664(1), all nonfederal victims must be paid
       before the Umted States 1s paid.

 Name of Payee                                                  Total Loss***                      Restitution Ordered            Priority or Percentage
  See Restitution Order filed on ECF.




 TOTALS                               $                         0.00                $                         0.00
                                                                                        ----------

 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 Ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        Ill   the interest requirement is waived for the        D    fine     Ill   restitution.

        D     the interest requirement for the      D   fine        D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.                      115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub . L. No. 114-22.                                                                           .
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/ 19)     Casein 1:19-cr-00039-JMF
                        Judgment   a Criminal Case              Document 243 Filed 06/17/21 Page 7 of 7
                        Sheet 6 - Schedule of Payments

                                                                                                            Judgment -   Page   -~Z-   of
 DEFENDANT: JIAN JIANG FENG aka Jianfeng Jiang
 CASE NUMBER: S2 1:19-CR-039-2 (JMF)

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A       ~   Lump sum payment of$         100.00                due immediately, balance due

             •     not later than                                   , or
                                                                               liZ!
             Ill   in accordance with    D   C,
                                                   •    D,      •    E, or            F below; or

 B       •   Payment to begin immediately (may be combined with              • c,          DD, or     D F below); or

 C       O   Payment in equal        _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years) , to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D       D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ __ over a period of
                           (e. g., months or years) , to commence _ _ _ __ (e .g. , 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E       D Payment during the term of supervised release will commence within _ _ _ _ _ (e. g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F       ~   Special instructions regarding the payment of criminal monetary penalties:
              The restitution shall be paid in monthly installments of 15% of gross monthly income over a period of supervision
              to commence 30 days after the date of the judgment. The defendant shall notify the Court and the Probation
              Department of any material change in his/her economic circumstances that might affect the defendant's ability to
              pay restitution .


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  Ill    Joint and Several

         Case Number
         Defendant and Co-Defendant Names                                                   Joint and Several              Corresponding Payee,
         (including defendant number)                        Total Amount                        Amount                        if appropriate

         See Order of Restitution


  D      The defendant shall pay the cost of prosecution.

  D      The defendant shall pay the following court cost(s):

  i;zJ   The defendant shall forfeit the defendant' s interest in the following property to the United States:
         $693,500 in United States currency.


  Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
  (SJ fine principal, (o) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
  prosecution and court costs.
